

Exhibit 10.2




June 11, 2015






Mitchell Gendel, General Counsel
MDC Partners Inc.
745 5th Avenue, 19th Floor
New York, NY 10151






                RE: Resignation from Board of Directors


Dear Mitch,


                This letter confirms my resignation as a member of the Board of
Directors of MDC Partners Inc., effective as of July 1, 2015.  I will continue
to serve as an executive officer (Vice Chairman) of MDC Partners notwithstanding
my resignation from the Board of Directors, and I will continue to be covered by
MDC Partners’ D&O insurance coverage.


As we discussed and agreed, this resignation will not be deemed to be a breach
in any respect of my obligations as an executive officer under my Employment
Agreement with MDC Partners.  Similarly, this resignation from the Board of
Directors will also not be deemed to be “Good Reason” under my Employment
Agreement.


To confirm, each of the parties’ respective obligations and responsibilities
under my Employment Agreement will continue in full force and effect
notwithstanding my resignation as a member of the Board of Directors of MDC
Partners.


Sincerely,


/s/ Stephen Pustil


Stephen Pustil, Vice Chairman
MDC Partners Inc.



